Exhibit 10.1

 



CONSULTING AGREEMENT

 

This Consulting Agreement (this "Agreement") is effective as of the 9th day of
March, 2019 by and between Wunong Aisa Pacific Co., Ltd, a Nevada corporation
(the "Company"), and Surewin Capital International Limited (Consultant").

 

WHEREAS, the Company desires to have Consultant provide certain consulting
services, as described in Section 1 of this Agreement, pursuant to the terms and
conditions of this Agreement; and

 

WHEREAS, Consultant desires to provide the Services to the Company pursuant to
the terms and conditions of this Agreement in exchange for the Consulting Shares
(defined in Section 2) and expense reimbursement provided for in Section 2.

 

NOW, THEREFORE, in consideration of the foregoing promises and the mutual
covenants herein contained, the parties hereto, intending to be legally bound,
agree as follows:

 

1.     CONSULTING SERVICES. During the term of this Agreement, Consultant, in
the capacity as an independent contractor, shall provide consulting services to
the Company set forth on Schedule A, attached hereto (the "Services"). The
Company acknowledges that Consultant will limit its role under this Agreement to
that of a Consultant, and the Company acknowledges that Consultant is not, and
will not become, engaged in the business of (i) effecting securities
transactions for or on the account of the Company, (ii) providing investment
advisory services as defined in the Investment Advisors Act of 1940, or (iii)
providing any tax, legal or other services. The Company acknowledges and hereby
agrees that Consultant is not engaged on a full-time basis and Consultant may
pursue any other activities and engagements it desires during the term of this
Agreement. Consultant shall perform the Services in accordance with all local,
state and federal rules and regulations.

 

2.COMPENSATION TO CONSULTANT.

 

In lieu of cash and in consideration for the Services, the Company shall issue
to the Consultant an aggregate of 7,200,000 shares of the Company’s common
stock, $0.00001 par value per share (the “Consulting Shares”), valued by the
parties at $500,000, on the date hereof. Consultant represents and warrants to
the Company that:

 

(i)The Consultant has the requisite power and authority to enter into this
Agreement. No consent, approval or agreement of any individual or entity is
required to be obtained by the Consultant in connection with the execution and
performance by the Consultant of this Agreement or the execution and performance
by the Consultant of any agreements, instruments or other obligations entered
into in connection with this Agreement.

 

(ii)The Consultant is an “accredited investor,” as such term is defined in Rule
501 of Regulation D promulgated under the Securities Act of 1933, as amended,
and the Consultant is able to bear the economic risk of an investment in the
Consulting Shares.

 

(iii)The Consultant is resident in the British Virgin Islands, is a corporate
entity duly incorporated and validly subsisting under the laws of the British
Virgin Islands and all necessary approvals by its directors, shareholders and
others have been obtained to authorize execution and performance of this
Agreement on behalf of the Consultant. The entering into of this Agreement and
the transactions contemplated hereby do not result in the violation of any of
the terms and provisions of any law applicable to, or, if applicable, the
constating documents of, the Consultant, or of any agreement, written or oral,
to which the Consultant may be a party or by which the Consultant is or may be
bound;

(iv)The Consultant is not in the United States, is not a U.S. Person, is not
receiving the Consulting Shares for the account or benefit of a U.S. Person, did
not receive the offer to receive the Consulting Shares while in the United
States and it (or its authorized signatory) was outside of the United States at
the time this Agreement was executed.

 



 1 

 

 

 

(v)The offers and/or sales of any of the Consulting Shares prior to the
expiration of the period specified in Regulation S (such period referred to
herein as the “Distribution Compliance Period”) shall only be made in compliance
with the safe harbor provisions set forth in Regulation S, pursuant to the
registration provisions of the 1933 Act or pursuant to an exemption therefrom,
and all offers and sales after the Distribution Compliance Period shall be made
only in compliance with the registration provisions of the 1933 Act or an
exemption therefrom, and in each case only in accordance with applicable state,
provincial and foreign securities laws.

 

(vi)The Consultant has not acquired the Consulting Shares as a result of, and
will not itself engage in, any “directed selling efforts” (as defined in
Regulation S) in the United States in respect of any of the Consulting Shares,
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the sale of the Consulting Shares, and hedging transactions
involving the Consulting Shares may not be conducted unless such transactions
are in compliance with the provisions of the 1933 Act and in each case only in
accordance with applicable securities laws.

 

(vii)The Consultant is knowledgeable of, or has been independently advised as
to, the applicable securities laws having application in the jurisdiction in
which the Consultant is resident (the “International Jurisdiction”) which would
apply to the offer and sale of the Consulting Shares.

 

(viii)The Consultant is receiving the Consulting Shares pursuant to exemptions
from prospectus or equivalent requirements under applicable laws or, if such is
not applicable, the Consultant is permitted to “purchase” the Consulting Shares
under applicable securities laws of the International Jurisdiction without the
need to rely on any exemptions.

 

(ix)The applicable securities laws of the International Jurisdiction do not
require the Company to make any filings or seek any approvals of any kind from
any securities regulator of any kind in the International Jurisdiction in
connection with the offer, issue, sale or resale of any of the Consulting
Shares.

 

(x)The receipt of the Consulting Shares by the Consultant does not trigger:

 

A.       any obligation to prepare and file a prospectus or similar document, or
any other report with respect to such purchase in the International
Jurisdiction, or

 

B.       any continuous disclosure reporting obligation of the Company in the
International Jurisdiction, and

 

the Consultant will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (vii), (viii), (ix)
and (x) above to the satisfaction of the Company, acting reasonably.

 

(xi)The Consultant: (a) has adequate net worth and means of providing for its
current financial needs and possible personal contingences, (b) has no need for
liquidity in this investment, (c) has such knowledge and experience in business
matters as to be capable of evaluating the merits and risks of its prospective
investment in the Consulting Shares, (d) is able to bear the economic risks of
an investment in the Consulting Shares for an indefinite period of time, and (e)
can afford the complete loss of the value of the Consulting Shares.

 

(xii)The Consultant has received and carefully read this Agreement and is aware
that an investment in the Company is speculative and involves certain risks,
including that the Consultant could lose its entire investment.

 

 2 

 

 

(xiii)The Consultant has made an independent examination and investigation of an
investment in the Consulting Shares and the Company and agrees that the Company
will not be responsible in any way for the Consultant’s decision to receive the
Consulting Shares for its Services.

 

(xiv)The Consultant is receiving the Consulting Shares as principal for its own
account for investment purposes only and not for the account of any other
person, and not for distribution, assignment or resale to others, and no other
person has a direct or indirect beneficial interest in the Consulting Shares,
and the Consultant has not subdivided its interest in any of the Consulting
Shares with any other person.

 

(xv)The Consultant is not an underwriter of, or dealer in, any of the Consulting
Shares, nor is the Consultant participating, pursuant to a contractual agreement
or otherwise, in the distribution of the Consulting Shares.

 

(xvi)The Consultant is not aware of any advertisement of any of the Consulting
Shares and is not acquiring the Consulting Shares as a result of any form of
general solicitation or general advertising, including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media, or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising.

 

(xvii)No person has made to the Consultant any written or oral representations:
(i) that any person will resell or repurchase any of the Consulting Shares, (ii)
that any person will refund the purchase price of any of the Consulting Shares,
or (iii) as to the future price or value of any of the Consulting Shares.

 

(xviii)The Consultant shall promptly notify the Company if the Consultant
discovers that any of the foregoing representations ceases to be true and will
provide the Issuer with appropriate information in connection therewith.

        In this Agreement, the term “U.S. Person” has the meaning ascribed
thereto in Regulation S, and, for the purpose of this Agreement, includes, but
is not limited to: (a) any person in the United States; (b) any natural person
resident in the United States; (c) any partnership or corporation organized or
incorporated under the laws of the United States; (d) any partnership or
corporation organized outside the United States by a U.S. Person principally for
the purpose of investing in securities not registered under the 1933 Act, unless
it is organized or incorporated, and owned, by accredited investors who are not
natural persons, estates or trusts; or (e) any estate or trust of which any
executor or administrator or trustee is a U.S. Person.

 

3.     TERM The term of this Agreement shall be for twelve (12) months and
commence as of the effective date of this Agreement, subject to Section 4 of
this Agreement (the "Term").

 

4.     EFFECT OF TERMINATION. This Agreement may be terminated during the Term
by the Company upon thirty (30) days’ written notice.

 

5.     ACCURACY OF INFORMATION PROVIDED TO CONSULTANT. The Company represents
and warrants to Consultant that the publicly available financial information
concerning the Company has been filed with the Securities and Exchange
Commission and is true and correct in all material respects.

 

6.     INDEPENDENT CONTRACTOR. Consultant shall act at all times hereunder as an
independent contractor as that term is defined in the Internal Revenue Code of
1986, as amended, with respect to the Company, and not as an employee, partner,
agent or co-venturer of or with the Company. Except as set forth herein, the
Company shall neither have nor exercise control or direction whatsoever over the
operations of Consultant, and Consultant shall neither have nor exercise any
control or direction whatsoever over the employees, agents or subcontractors
hired by the Company.

 



 3 

 

  

7.     NO AGENCY CREATED. No agency, employment, partnership or joint venture
shall be created by this Agreement, as Consultant is an independent contractor.
Consultant shall have no authority as an agent of the Company or to otherwise
bind the Company to any agreement, commitment, obligation, contract, instrument,
undertaking, arrangement, certificate or other matter. Each party hereto shall
refrain from making any representation intended to create an apparent agency,
employment, partnership or joint venture relationship between the parties.

 

8.INDEMNIFICATION.

 

(a)        Indemnity by the Company. The Company hereby agrees to indemnify and
hold harmless Consultant and each person and affiliate associated with
Consultant against any and all losses, claims, damages, liabilities and expenses
(including reasonable costs of investigation and legal counsel fees), in
addition to any liability the Company may otherwise have, arising out of,
related to or based upon any violation of law, rule or regulation by the Company
or the Company's agents, employees, representatives or affiliates.

 

(b)        Indemnity by Consultant. Consultant hereby agrees to indemnify and
hold harmless the Company and each person and affiliate associated with the
Company against any and all losses, claims, damages, liabilities and expenses
(including reasonable costs of investigation and legal counsel fees), in
addition to any liability the Company may otherwise have, arising out of,
related to or based upon:

 

(i)Any breach by Consultant of any representation, warranty or covenant
contained in or made pursuant to this Agreement; or

 

(ii)Any violation of law, rule or regulation by Consultant or Consultant's
agents, employees, representatives or affiliates.

 

(c)        Actions Relating to Indemnity. If any action or claim shall be
brought or asserted against a party entitled to indemnification under this
Agreement (the "Indemnified Party") or any person controlling such party and in
respect of which indemnity may be sought from the party obligated to indemnify
the Indemnified Party pursuant to this Section 8 (the "Indemnifying Party"), the
Indemnified Party shall promptly notify the Indemnifying Party in writing and,
the Indemnifying Party shall assume the defense thereof, including the
employment of legal counsel and the payment of all expenses related to the claim
against the Indemnified Party or such other controlling party. If the
Indemnifying Party fails to assume the defense of such claims, the Indemnified
Party or any such controlling party shall have the right to employ a single
legal counsel, reasonably acceptable to the Indemnifying Party, in any such
action and participate in the defense thereof and to be indemnified for the
reasonable legal fees and expenses of the Indemnified Party's own legal counsel.

 

(d)        This Section 8 shall survive any termination of this Agreement for a
period of three (3) years from the date of termination of this Agreement.
Notwithstanding anything herein to the contrary, no Indemnifying Party will be
responsible for any indemnification obligation for the gross negligence or
willful misconduct of the Indemnified Party.

 

9. NOTICES. Any notice required or permitted to be given pursuant to this
Agreement shall be in writing (unless otherwise specified herein) and shall he
deemed effectively given upon personal delivery, email, or upon receipt by the
addressee by courier or by telefax addressed to each of the other Parties
thereunto entitled at the address set forth below or to such other address upon
notice to the other.

 

If to the Company: Wunong Asia Pacfic Co., Ltd:

3 KeZhen Industrial Street, Wuchun District, Hohhot, People Republic of China

 

To Consultant: Surewin Capital International Limited:

30 de Castro Street, Wickhams Cay 1, P.O. Box 4519,

Road Town, Tortola, British Virgin Islands

 

10.    AGREEMENT. This Agreement shall not be assigned, pledged or transferred
in any way by either party hereto without the prior written consent of the other
party. Any attempted assignment, pledge, transfer or other disposition of this
Agreement or any rights, interests or benefits herein contrary to the foregoing
provisions shall be null and void.

 



 4 

 



 

11.   CONFIDENTIAL INFORMATION. Consultant agrees that, at no time during the
Term or a period of two (2) years immediately after the Term, will Consultant
(a) use Confidential Information (as defined below) for any purpose other than
in connection with the Services or (b) disclose Confidential Information to any
person or entity other than to the Company or persons or entities to whom
disclosure has been authorized by the Company. As used herein, "Confidential
Information" means all information of a technical or business nature relating to
the Company or its affiliates, including, without limitation, trade secrets,
inventions, drawings, file data, documentation, diagrams, specifications,
know-how, processes, formulae, models, test results, marketing techniques and
materials, marketing and development plans, price lists, pricing policies,
business plans, information relating to customer or supplier identities,
characteristics and agreements, financial information and projections, flow
charts, software in various stages of development, source codes, object codes,
research and development procedures and employee files and information;
provided, however, that "Confidential Information" shall not include any
information that (i) has entered the public domain through no action or failure
to act of Consultant; (ii) prior to disclosure hereunder was already lawfully in
Consultant's possession without any obligation of confidentiality; (iii)
subsequent to disclosure hereunder is obtained by Consultant on a
non-confidential basis from a third party who has the right to disclose such
information to Consultant; or (iv) is ordered to be or otherwise required to be
disclosed by Consultant by a court of law or other governmental body; provided,
however, that the Company is notified of such order or requirement and given a
reasonable opportunity to intervene.

 

12.   RETURN OF MATERIALS AT TERMINATION. Consultant agrees that all documents,
reports and other data or materials provided to Consultant shall remain the
property of the Company, including, but not limited to, any work in progress.
Upon termination of this Agreement for any reason, Consultant shall promptly
deliver to the Company all such documents, including, without limitation, all
Confidential Information, belonging to the Company, including all copies
thereof.

 

13.   CONFLICTING AGREEMENTS; REQUISITE APPROVAL. CONSULTANT and the Company
represent and warrant to each other that the entry into this Agreement and the
obligations and duties undertaken hereunder will not conflict with, constitute a
breach of or otherwise violate the terms of any agreement or court order to
which either party is a party, and each of the Company and Consultant represent
and warrant that it has all requisite corporate authority and approval to enter
into this Agreement and it is not required to obtain the consent of any person,
firm, corporation or other entity in order to enter into this Agreement.

 

14.   NO WAIVER. No terms or conditions of this Agreement shall be deemed to
have been waived, nor shall any party hereto be stopped from enforcing any
provisions of the Agreement, except by written instrument of the party charged
with such waiver or estoppel. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived, and shall not constitute a waiver of such
term or condition for the future or as to any act other than specifically
waived.

 

15.   GOVERNING LAW. This Agreement shall be governed by, construed in
accordance with and enforced under the internal laws of the State of New York.
The venue for any legal proceedings in connection with this Agreement shall be
in the federal or state courts located in the City of New York, New York.

 

16.   ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties hereto in regard to the subject matter hereof and may only be changed by
written documentation signed by the party against whom enforcement of the
waiver, change, modification, extension or discharge is sought. This Agreement
supersedes all prior written or oral agreements by and among the Company or any
of its subsidiaries or affiliates and Consultant or any of its affiliates.

 

17.   SECTION HEADINGS. Headings contained herein are for convenient reference
only. They are not a part of this Agreement and are not to affect in any way the
substance or interpretation of this Agreement.

 

18.   SURVIVAL OF PROVISIONS. In case any one or more of the provisions or any
portion of any provision set forth in this Agreement should be found to be
invalid, illegal or unenforceable in any respect, such provision(s) or
portion(s) thereof shall be modified or deleted in such manner as to afford the
parties the fullest protection commensurate with making this Agreement, as
modified, legal and enforceable under applicable laws. The validity, legality
and enforceability of any such provisions shall not in any way be affected or
impaired thereby and such remaining provisions in this Agreement shall be
construed as severable and independent thereof.

 

19.   BINDING EFFECT. This Agreement is binding upon and inures to the benefit
of the parties hereto and their respective successors and assigns, subject to
the restriction on assignment contained in Section 10 of this Agreement.

 



 5 

 



 

20.   ATTORNEY'S FEES. The prevailing party in any legal proceeding arising out
of or resulting from this Agreement shall be entitled to recover its costs and
fees, including, but not limited to, reasonable attorneys' fees and post
judgment costs, from the other party.

 

21.   AUTHORIZATION. The persons executing this Agreement on behalf of the
Company and Consultant hereby represent and warrant to each other that they are
the duly authorized representatives of their respective entities and that each
has taken all necessary corporate or partnership action to ratify and approve
the execution of this Agreement in accordance with its terms.

 

22.   ADDITIONAL DOCUMENTS. Each of the parties to this Agreement agrees to
provide such additional duly executed (in recordable form, where appropriate)
agreements, documents and instruments as may be reasonably requested by the
other party in order to carry out the purposes and intent of this Agreement.

 

23.   COUNTERPARTS & TELEFACSIMILE. This agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original and all of
which shall constitute one agreement. A telefacsimile of this Agreement may be
relied upon as full and sufficient evidence as an original.

 

24.   COMPLIANCE WITH LAW. Consultant will comply with all laws, rules and
regulations related to its activities on behalf of the Company pursuant to this
Agreement. Consultant shall provide a prominent notice on all newsletters and
websites/webcasts/interview materials and other communications with investors or
prospective investors in which Consultant may be reasonably deemed to be giving
advice or making a recommendation that Consultant has been compensated for its
services and owns common stock of the Company. Consultant acknowledges that it
is aware that the federal securities laws restrict trading in the Company's
securities while in possession of material non-public information concerning the
Company. Consultant acknowledges that with respect to any Company securities now
or at any time hereafter beneficially owned by Consultant or any of its
affiliates, that it will refrain from trading in the Company's securities while
it or any such affiliate is in possession of material non-public information
concerning the Company, its financial condition, or its business and affairs or
prospects.

 

[Signatures on Following Page]

 

 6 

 



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 



The Company:             Wunong Asia Pacific Co., Ltd             By: /s/ John
Gong     John Gong/ March 9, 2019     Chief Executive Officer            
CONSULTANT:           Surewin Capital International Limited           By: /s/ Wu
Rui     Wu Rui/ March 9, 2019     Director    

 

 

 7 

 



 

Schedule A “THE SERVICES”



 

The Company engaged the consultant for the following tasks:

 

-Facilitating the acquisition of Wunong Technology (Shenzhen) Co., Ltd;

-Acting in a liaison capacity between the directors and senior officers of the
Company and Wunong Technology (Shenzhen) Co., Ltd

-Assisting in the completion of the relevant SEC reporting disclosures in
respect of the proposed acquisition

 

 

 



 8 

